Mr. Presiding Justice Holdom delivered the opinion of the court. 2. Appeal and ebeoe, § 2*—what is not an appeal. An appeal prayed but not perfected is not an appeal. 3. Judgment, § 422*—when denial of motion to open up judgment by confession creates estoppel. The denial of a motion to open up a judgment by confession from which an appeal is prayed and allowed, but not perfected, works an estoppel when the matter decided is again raised by an appeal taken from an order denying a renewed motion to open up the judgment. 4. Appeal and ebbob, § 267*—when ruling appealable. A ruling upon a motion which is final is appealable.